DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  Claims 1-8 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on16 October 2020 and 01 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of copending Application No. 17/261973.  The claims filed on 21 January 2021 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, Claim 1 of the ‘973 application recites a moisture resistance improver for a water-based adhesive comprising a copolymer (A1) or (A2) formed from (a1) an unsaturated (poly) carboxylic acid or anhydride, and (a2) a (meth)acrylic acid ester monomer.  Claim 3 further specifies that the (meth)acrylic acid ester monomer has from 2 to 28 carbon atoms in the alkyl group.  This substantially overlaps the claimed 2-30 carbon atoms in the alkyl group of component (a2).  
Regarding claim 2, Claim 4 of the ‘973 application recites that the weight ratio of components (a1) to (a2) in the copolymer (A1) is from 60/40 to 99/1, which substantially overlaps the claimed range of 40/60 to 99/1.
Regarding claim 3, claim 2 of the ‘973 application recites this limitation.
Regarding claim 4, claim 1 of the ‘973 application recites that copolymer (A1) has a molecular weight of from 3,000 to 150,000 which substantially overlaps the claimed range of 6,000 to 100,000.

Claims 5-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of copending Application No. 17/261973 in view of EP 2,223,940 A1.  The claims filed on 21 January 2021 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 5, Claim 5 of the ‘973 application recites including a crosslinking agent (C), water, and main agent (D) which may be a starch (reading on a saccharide) or sugar made of 3-20 monosaccharides (also reading on a saccharide) and a polyvalent carboxylic acid with a valence of 5 or more.  However, the claims do not specify that the polycarboxylic acid has 4-24 carbon atoms.
EP ‘940 is relied upon as described below.  In particular, the reference teaches at p. 7-8 forming an aqueous binder composition from about 70-80 % by weight of saccharide, 10-20 wt. % of ammonium salt of a monomeric polycarboxylic acid such as ammonium citrate (which has 6 carbon atoms), and 5-15% of the emulsion copolymer.  As this is an aqueous binder composition, the composition necessarily includes water.  Note that the ammonium citrate is formed by adding citric acid and ammonium hydroxide to the binder composition, see p. 12, [0100], thus the polycarboxylic acid is initially present in its original acid form followed by being present as an ammonium salt after reaction with the ammonium hydroxide.
Regarding claim 6, EP ‘940 is relied upon as described below.  The reference further teaches that the amount of saccharide is from 25 % up to 87 wt. % of the total solids in the binder, see p. 5, [0042] and [0050], preferably from 70-85%.  The amount of ammonium salt of polycarboxylic acid is from 8-75 wt. % of the total solids in the binder, preferably 10-30% or 10-15%, see p. 6, [0058].  The broader range of amounts of saccharide and ammonium salt are within the claimed ranges.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, claim 7 of the ‘973 application recites that the weight of the copolymer A is from 1-25 wt. % based on the total weight of the main agent (D) and crosslinking agent (C).  The main agent (D) may be a saccharide and crosslinking agent (C) may be a polyvalent carboxylic acid as described in claim 5.
Regarding claim 8, claim 8 of the ‘973 application recites this limitation.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities.  Appropriate correction is required.
Regarding Claim 1 in lines 2-3, the description of “an unsaturated (poly)carboxylic acid (anhydride) (a1)” should be reworded to clarify that this material may be “an unsaturated (poly)carboxylic acid or an unsaturated (poly)carboxylic acid anhydride (a1)”.  This clarifies that component (a1) may be an acid or may be an anhydride.
Regarding claim 3, the word “an” before “acrylic acid” and each word “a” before “methacrylic acid”, “maleic acid” and “maleic anhydride” are extraneous and should be removed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, The recitation of component (a2) recites the number of carbon atoms in the alkyl group in parenthesis.  It is unclear if this is a required component of the claim or merely an optional component.  Note that for component (a1), the component is described as a “(poly)carboxylic acid (anhydride)”, and based on the disclosure and on claim 3 it is clear that component (a1) may optionally be a carboxylic acid, a polycarboxylic acid, a carboxylic acid anhydride, or a polycarboxylic acid anhydride.  Similarly, the term “(meth)acrylic” denotes either acrylic or methacrylic.  That is, the parenthetical terms “(poly)” and “(anhydride)” and “(meth)” in the claim denote optional features of these components.  See above claim rejection regarding a suggested rewording of the claim to better clarify the scope.  Following this logic, the phrase “(2 to 30 alkyl carbon atoms)” also appears to be an optional feature of the claim.
If applicant intends for the number of carbon atoms in the alkyl group of component (a2) to be a required limitation, the Examiner suggests reciting “…and a (meth)acrylic alkyl ester having from 2 to 30 carbon atoms in the alkyl group (a2) as a constituent monomer.”
For purposes of examination, the Examiner has construed the limitation on the number of carbon atoms in the alkyl group to be optional and thus not required by the claim.
Claims 2-8 depend on or refer to one or more of the above claims and thus incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,223,940 A1.
Regarding claims 1 and 3, EP ‘940 discloses a curable aqueous binder for use with non-woven webs, see abstract.  The non-woven web may be a glass fiber mat, see Example 3 at p. 11, [0091] and broader disclosure at p. 8, [0073].
EP ‘940 discloses an emulsion copolymer used in the binder which includes copolymerized units of a carboxy-group containing monomer being a carboxylic acid group, anhydride group, or salt thereof, see p. 7, [0065].  Suitable acids include methacrylic acid, acrylic acid, maleic acid, 2-methyl maleic acid, itaconic acid, and others listed at the end of paragraph [0065].  These are unsaturated carboxylic acids and polycarboxylic acids.  Also discloses are maleic anhydride, itaconic anhydride, acrylic anhydride, and methacrylic anhydride, which are unsaturated carboxylic acid anhydrides.  These read on component (a1) in claim 1 and include the monomers specified in claim 3.
EP ’940 further teaches that the emulsion copolymer includes (meth)acrylic ester monomers such as ethyl (meth)acrylate, butyl (meth)acrylate, 2-ethylhexyl (meth)acrylate, and others, see p. 7, [0063].  These are (meth)acrylic acid esters having 2, 4, and 8 carbon atoms in their corresponding alkyl groups.
Emulsion copolymers (B) and (C) described at p. 10 employ acrylic acid and butyl acrylate as comonomers.  These read on components (a1) and (a2), respectively.
Regarding claim 5, EP ‘940 teaches at p. 7-8 forming an aqueous binder composition from about 70-80 % by weight of saccharide, 10-20 wt. % of ammonium salt of a monomeric polycarboxylic acid such as ammonium citrate (which has 6 carbon atoms), and 5-15% of the emulsion copolymer.  As this is an aqueous binder composition, the composition necessarily includes water.  Note that the ammonium citrate is formed by adding citric acid and ammonium hydroxide to the binder composition, see p. 12, [0100], thus the polycarboxylic acid is initially present in its original acid form followed by being present as an ammonium salt after reaction with the ammonium hydroxide.
Regarding claim 7, Example 1 shown in Table 3 on p. 12 employs 10 wt. % of emulsion polymer A along with dextrose (a saccharide) and ammonium citrate, see description at [0100].  Examples 2 and 3 use 20% of emulsion polymer A or B together with the dextrose and ammonium citrate.  This anticipates the claimed range the weight of the copolymer based on the total weight of saccharide and polycarboxylic acid.
Regarding claim 8, The examples described at p. 12, [0100] involve applying the aqueous binder to a glass mat followed by curing, anticipating the claimed adhesive article.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodrigues (U.S. Pub. 2008/0004416).
Regarding claims 1, 2 and 3, Example 6 of Rodrigues teaches forming a copolymer of 295 grams of acrylic acid and 40 grams of methyl methacrylate.  See p. 7, [0061].  Acrylic acid reads on component (a1) and methyl methacrylate reads on component (a2) if the parenthetical limitation of “(2 to 30 alkyl carbon atoms)” is optional, see above 35 U.S.C. §  112(b) rejection.  The ratio of acrylic acid to methyl methacrylate monomer is 295:40, or about 88/12.  This anticipates the range of claim 2 and the (a1) component of claim 3.  In example 14 on p. 8, [0070], the polymer of Example 6 is used in a fiberglass sizing composition, and thus is used for an aqueous adhesive for an inorganic material as claimed.  See also the title and abstract teaching that the composition is used for glass adhesion.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2017/226826 A.  The Examiner has obtained a machine translation of JP ‘826 to be put on record to be relied upon for analysis, page and paragraph numbers refer to this translation.
The applied reference has a common assignee with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by:  (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, JP ‘826 discloses an aqueous binder for mineral fibers which includes a copolymer (A) formed by copolymerizing an unsaturated (poly)carboxylic acid (anhydride) (a1), see p. 1, paragraphs seven through nine.  The copolymer also includes monomer (a2) an alkyl ester of (meth)acrylic acid in which the alkyl group has from 1-24 carbon atoms, see p. 2, first full paragraph.  Note that C4-C10 alkyl groups are particularly preferred, see p. 2, second full paragraph.  The binder is used for mineral fibers including glass fiber, slag fiber, rock wool, asbestos, metal fiber, and the like, see p. 5, second to last paragraph and p. 7, Examples 1-19 (fourth full paragraph) which uses glass fibers.
Regarding claims 2 and 3, The weight ratio [(a1)/(a2)] of these monomers forming the resin composition copolymer is preferably 40/60 to 99/1, see p. 2, third full paragraph.  In production example 6, the copolymer is formed from 180 parts of acrylic acid (a1 monomer) and 150 parts of 2-ethylhexyl acrylate (a2 monomer), which is a ratio of about 54.5/45.5.  The anticipates the claimed range.
Regarding claim 4, the weight average molecular weight of the copolymer is from 2,000 to 100,000 and preferably from 6,000 to 24,000, see p. 2, fifth full paragraph. In production example 4 on p. 6, the copolymer has a molecular weight of 90,000.  In production example 6 on p. 7, the copolymer has a molecular weight of 9,000.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,223,940 A1.  
Regarding claim 2, EP ‘940 is relied upon as described above.  At p. 7, [0065], EP ‘940 teaches that the amount of acid monomer used to form the emulsion polymer may be as high as 40 wt. %.  In such a copolymer, the amount of alkyl (meth)acrylic monomer may be up to 60 wt. %.  The presence of additional monomers such as up to 10 wt. % of multi-ethylenically unsaturated monomers (see p. 7, [0064]) or up to 10 wt. % of chain transfer agents including alkyl mercaptans (see p. 7, [0066]) consequently reduces the amount of alkyl (meth)acrylate monomer possible in the copolymer to be as little as 40 wt. %. In such a copolymer, the ratio of acid monomer (a1) to alkyl (meth)acrylate monomer (a2) may be 40:40, or 50/50, which is within the range of 40/60 to 99/1 recited in claim 3.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, EP ’940 teaches that the molecular weight of the emulsion copolymer is in the range of 5,000 to 2 million, and most preferably from 30,000 to 600,000, see p. 7, [0067].  This overlaps the claimed range of 6,000 to 100,000.
Regarding claim 6, EP ‘940 is relied upon as described above to teach the limitations of claim 5.  The reference further teaches that the amount of saccharide is from 25 % up to 87 wt. % of the total solids in the binder, see p. 5, [0042] and [0050], preferably from 70-85%.  The amount of ammonium salt of polycarboxylic acid is from 8-75 wt. % of the total solids in the binder, preferably 10-30% or 10-15%, see p. 6, [0058].  The broader range of amounts of saccharide and ammonium salt are within the claimed ranges.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/Scott R. Walshon/           Primary Examiner, Art Unit 1759